IN THE COURT OF APPEALS OF IOWA

                                   No. 22-0998
                            Filed September 21, 2022


IN THE INTEREST OF Y.C., B.C., and Y.C.,
Minor Children,

Y.C., Mother,
       Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Wright County, Joseph L. Tofilon,

District Associate Judge.



      A mother appeals the termination of her parental rights to three children.

AFFIRMED.



      Justin J. Kroona of Kroona Law Office, Webster City, for appellant mother.

      Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

      Douglas Cook of Cook Law Firm, Jewell, attorney and guardian ad litem for

minor children.



      Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                         2


VAITHESWARAN, Presiding Judge.

      A mother had four children, three of whom are the subject of this appeal.1

The department of human services first became involved with the family in 2016,

after one of the four children was left out in the cold. The children were removed

for fifteen months. That case was successfully closed.

      In 2020, the oldest of the four children, who was then five years old, was

found “wander[ing] over 3/4 of [a] mile from her home” and it was “believed this

was the result of inadequate supervision by her mother.” The child was seen by a

passerby, who “brought her to the police station.” The department intervened

again. A month and a half later, another child, who was just two at the time, got

out of the home. The department implemented a safety plan.

      Later the same year, the three youngest children, born in 2015, 2018, and

2019, were found in or near “a bathtub full of water” while the mother smoked

outside. The mother “admitted . . . she had been shooting up meth two to three

times a week . . . and drinking alcohol to intoxication.” She agreed to have the

three children placed in foster care, and she later stipulated to their adjudication

as children in need of assistance.

      The mother participated in inpatient substance-abuse treatment but

relapsed. She continued with other programming and, in 2021, the juvenile court

afforded her an additional six months to facilitate reunification. According to the

department caseworker, the mother “was doing very well,” leading the department

to “mov[e] forward with some unsupervised visits.” That progress ended when the


1 The mother voluntarily terminated her parental rights to the oldest child to
facilitate adoption by the foster parents.
                                            3


mother tested positive for methamphetamine in late 2021. The mother admitted

to repeated use of the drug. At that juncture, the department recommended

termination of her parental rights to the three children.

       The State filed a termination petition. Following a hearing, the juvenile court

granted the petition with respect to all the parents of the three children. The mother

appealed.

       The mother does not challenge the evidence supporting the grounds for

termination cited by the juvenile court. She simply contends the juvenile court

should have afforded her “another six months for reunification” and termination

was not in the children’s best interests.

       Iowa Code section 232.104(2)(b) (2021) allows a court to grant a parent

more time to reunify. As noted, the district court granted the mother that benefit.

Notwithstanding years of intensive services, she missed visits because of her drug

use and, at the termination hearing, admitted to being clean for only a couple of

weeks. When the mother was asked whether she wanted the children returned to

her care, she responded, “I’m not going to lie. I’m no[t] that sober, so I do know

I’m not the best fit as of right now.” She continued, “I mean, do I recommend

myself at this moment? No.” The caseworker said she had no reason to believe

things would change in another six months. The guardian ad litem similarly stated

that, while the mother was “an easy person to root for,” there was no reason she

“could give why an additional six months would change the situation.” On our de

novo review, we conclude the juvenile court appropriately declined to delay

termination.
                                           4


       We turn to the mother’s argument that termination was not in the best

interests of the children. See Iowa Code § 232.116(2). A counselor who provided

therapy for the oldest of the three children testified the child did “not feel safe and

secure” with the mother and returning the child to her care would not be in the

child’s best interests. A service provider who supervised interactions between the

mother and her children testified “it would be best for the children to remain . . . in

the foster home.” She noted that the children “were visibly upset at times after the

visits,” and the mother did not acquire the parenting skills she had hoped to instill.

       We recognize the mother shared a bond with the children.2 In her words,

“They’re everything to me.” But her own father stated she was “at a standstill”

when it came to her ability to parent her children. On our de novo review, we agree

with the district court that termination of the mother’s parental rights to the children

was in the children’s best interests.

       AFFIRMED.




2The mother does not explicitly invoke the permissive exception to termination
based on the parent-child relationship. See Iowa Code § 232.116(3)(c). She
mentions the bond in the context of her best interests argument.